NO. 07-01-0123-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     JULY 16, 2002

                         ______________________________


                      THOMAS WAYNE STEWART, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                 NO. 13,085-B; HONORABLE JOHN BOARD, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Thomas Wayne Stewart appeals from his conviction for failure to stop and

render aid and punishment of three and one-half years in the Institutional Division of the

Texas Department of Criminal Justice. We affirm.


      Appellant was charged by indictment in Cause No. 13,085-B in the 181st District

Court of Randall County, Texas, for the felony offense of failure to stop and render aid.

Appellant, represented by appointed counsel, entered a plea of not guilty and was tried
and sentenced by a jury. The jury sentenced appellant to three and one-half years in the

Institutional Division of the Texas Department of Criminal Justice. Appellant timely filed

his Notice of Appeal.


       Appointed counsel for appellant has filed a Motion to Withdraw and a Brief in

Support thereof. In support of the motion to withdraw, counsel has certified that, in

compliance with Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), the record has been diligently reviewed and that in the opinion of counsel, the

record reflects no reversible error or grounds upon which a non-frivolous appeal can

arguably be predicated. Counsel thus concludes that the appeal is frivolous. Counsel has

set out a detailed analysis of the evidence demonstrating a conscientious review of the

record by addressing the pretrial and voir dire of the trial, the actual testimony and

evidence presented at trial, and the effectiveness of counsel. Counsel has discussed why,

under the controlling authorities, there is no reversible error in the trial court’s judgment.

High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of appellant’s right to review the record and file a response to counsel’s motion

and brief. Appellant has not filed a response to counsel’s motion and brief.


       We have made an independent examination of the record to determine whether

there are any arguable grounds meriting appeal. See Penson v. Ohio, 488 U.S. 75, 109



                                              2
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). We have found no such grounds. We agree that the appeal is frivolous.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                                      Phil Johnson
                                                        Justice




Do not publish.




                                           3